





Exhibit 10.6


Norfolk Southern Corporation Long-Term Incentive Plan
Form of Off-Cycle Award Agreement


Performance Share Units


This AGREEMENT dated as of <Date> (Award Date), between NORFOLK SOUTHERN
CORPORATION (Corporation), a Virginia corporation, and <Employee Name>
(Participant), Employee ID No. <Emp_Id>.


1.Award Contingent Upon Execution of this Agreement and of Non-Compete. This
Award is contingent upon the Participant’s execution of this Agreement and the
associated non-compete agreement, which is a condition precedent to this Award.
This Award shall be void, and the Participant shall not be entitled to any
rights hereunder, unless the Participant executes the non-compete agreement on
or before <Date>, and thereafter fully complies with its terms.


2.Terms of Plan Govern. Each Award made hereunder is made pursuant to the
Norfolk Southern Corporation Long‑Term Incentive Plan (Plan), all the terms and
conditions of which are deemed to be incorporated in this Agreement and which
forms a part of this Agreement. The Participant agrees to be bound by all the
terms and provisions of the Plan and by all determinations of the Committee
thereunder. Capitalized terms used in this Agreement but not defined herein
shall have the same meanings as in the Plan.
 
3.Award of Performance Share Units. The Corporation hereby confirms an Award to
the Participant on Award Date of <PSUs> Performance Share Units (PSUs). The
award of PSUs shall entitle the Participant to receive shares of Common Stock of
the Corporation upon the Corporation’s achievement over a Performance Cycle of
performance goals established by the Committee in January of the current year
for the selected Performance Criteria. The determination of whether the
performance goals were achieved shall be a two-step calculation, as follows:


(a)
The initial Performance Criterion will be the average of the Corporation’s
annual after-tax returns on average invested capital for the three-year
Performance Cycle beginning January 1 of the current year.



(b)
The final number of PSUs earned will be determined by multiplying the number of
PSUs earned under (a) by a total shareholder return factor based on the ranking
of the three-year total return to the Corporation’s stockholders as compared
with the total shareholder return on the publicly traded stocks of the other
North American Class I railroads (which, as of the Award Date, are Canadian
National Railway Company, Canadian Pacific Railway Limited, CSX Corporation,
Kansas City Southern and Union Pacific Corporation), as set forth in the
following table:







TSR Modifier
Rank 1
1.250
Rank 2
1.125
Rank 3 or 4
1.000
Rank 5
0.875
Rank 6
0.750



For this purpose, the three-year total return shall be measured using the
closing price per share of stock or equivalent on the New York Stock Exchange
(or if unavailable, on another U.S. stock exchange) as determined during the 20
days on which stock is traded ending on and including December 31 of the prior
year and December 31 of the end of the three-year




1



--------------------------------------------------------------------------------




performance cycle or, if a stock is not traded on that day, on the most recent
trading day immediately preceding such date. A company will be excluded from the
ranking if it ceases to be publicly traded at any time during the three-year
period as a result of the company’s being acquired by another company or going
private, but included and ranked at the bottom of the group if the company
ceases to be publicly traded as a result of becoming subject to a bankruptcy,
reorganization or liquidation proceeding.


4.Forfeiture of Performance Share Units.


(a)    If the Participant’s employment is terminated for any reason other than
the Participant’s Retirement, Disability or death before the expiration of the
Performance Cycle, or if the Participant’s employment is terminated by reason of
the Participant’s Retirement before October 1 of the current year, then all PSUs
awarded hereunder shall be forfeited immediately and all the Participant’s
rights to such shares shall terminate immediately without further obligation on
the part of the Corporation or any Subsidiary Company.


(b)    If the Participant is granted a leave of absence before the end of the
Performance Cycle, the Participant shall not forfeit rights with respect to any
Performance Shares that were being earned during the Performance Cycle, unless
the Participant’s employment with the Corporation or a Subsidiary Company
terminates at any time during or at the end of the leave of absence and before
the end of the Performance Cycle, at which time the Participant shall forfeit
all rights with respect to any Performance Shares that were being earned during
the Performance Cycle.


(c)    Notwithstanding any provision of this Agreement to the contrary, if the
Participant’s employment is terminated by reason of the Retirement or Disability
of the Participant, and if the Participant Engages in Competing Employment
within a period of two years following Retirement or Disability and before the
end of the Performance Cycle, the Participant shall immediately forfeit all
rights with respect to any Performance Shares that were being earned during the
Performance Cycle without further obligation on the part of the Corporation or
any Subsidiary Company.


A Participant “Engages in Competing Employment” if the Participant works for or
provides services for any Competitor, on the Participant’s own behalf or on
behalf of others, including, but not limited to, as a consultant, independent
contractor, director, owner, officer, partner, joint venturer, or employee. For
this purpose, a “Competitor” is any entity in the same line of business as the
Corporation in North American markets in which the Corporation competes,
including, but not limited to, any North American Class I rail carrier, any
other rail carrier competing with the Corporation (including without limitation
a holding or other company that controls or operates or is otherwise affiliated
with any rail carrier competing with the Corporation), and any other provider of
transportation services competing with Corporation, including motor and water
carriers.


Moreover, notwithstanding the foregoing, the Participant shall immediately
forfeit all rights with respect to any Performance Shares that were being earned
during the Performance Cycle without further obligation on the part of the
Corporation or any Subsidiary Company if:
i.
the Participant’s employment is terminated by reason of the Retirement or
Disability of the Participant before the expiration of the Performance Cycle,
and

ii.
it is determined that the Participant engaged in any of the following:

A.
the Participant engaged in an act of fraud, embezzlement or theft in connection
with the Participant’s duties or in the course of the Participant’s employment
with the Corporation or Subsidiary Company; or

B.
the Participant disclosed confidential information in violation of a
confidentiality agreement with the Corporation or a Subsidiary Company, or
otherwise in violation of the law.

A determination under this paragraph shall be made by the Committee with respect
to a participant who was, at any time, employed at the level of Vice President
or above, and this determination shall be made by the Vice President Human
Resources with respect to all other participants, and in either situation upon
consultation with the Corporation’s chief legal officer.






2



--------------------------------------------------------------------------------




(d)    Participant understands that nothing in this Agreement (1) prohibits or
impedes Participant from reporting possible violations of federal law or
regulation to any governmental agency or entity (including but not limited to
the Department of Justice, the Securities and Exchange Commission (SEC), the
Congress, and any agency Inspector General), from making other disclosures that
are protected under the whistleblower provisions of federal law or regulation,
or from receiving a monetary award from the SEC related to participation in an
SEC investigation or proceeding, or (2) requires Participant to obtain prior
authorization of the Corporation to make any such reports or disclosures or to
notify the Corporation of such reports or disclosures.


5.Distribution of Performance Share Units.


Any PSUs earned at the end of the three-year Performance Cycle shall be
distributed in whole shares of Common Stock of the Corporation, subject to tax
withholding as provided in Section 7 of this Agreement, and unless otherwise
determined by the Corporation any fractional share shall be added to the federal
tax withholding amount.


Except as provided in Section 4, if a Participant’s employment is terminated
before the end of the Performance Cycle by reason of the Participant’s
Retirement after September 30 of the current year, or by reason of the
Participant’s Disability or death, the Participant’s rights with respect to any
Performance Shares being earned during the Performance Cycle shall continue as
if the Participant’s employment had continued through the end of the Performance
Cycle.


No dividend equivalent payments shall be made with respect to the award of PSUs
hereunder.


6.Savings Clause for Rules of Professional Responsibility. Nothing contained in
this Agreement will operate or be construed to restrict a lawyer in the practice
of law in contravention of Rule 5.6 of the Virginia Rules of Professional
Conduct or a similar professional conduct rule applicable to a lawyer who is an
active member of any other state bar.


7.Tax Withholding. The minimum necessary tax withholding obligation with respect
to an award of PSUs will be satisfied with shares of Common Stock of the
Corporation based on the Fair Market Value of the Corporation’s Common Stock on
the first day on which such stock is traded after a full trading day has elapsed
following the release of the Corporation’s annual financial information for the
last year of the Performance Cycle, regardless of when any such Common Stock is
actually delivered to the Participant’s account. Unless otherwise determined by
the Corporation, the value of any fractional share amount created as a result of
withholding will be added to the federal tax withholding amount.


8.Nontransferability. This Agreement and the PSUs granted to the Participant
shall not be subject to any assignment, pledge, levy, garnishment, attachment or
other attempt to assign or alienate such shares prior to their delivery to
Participant, including, without limitation, under any domestic relations order,
and any such attempted assignment or alienation shall be null, void and of no
effect.


9.Recoupment. The Participant acknowledges that the Corporation shall recover
from any Participant who is a current or former executive officer all or any
portion of any PSUs awarded to the extent required by Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law No.
111‑203, or as may otherwise be required by law. In addition, any Participant
who at any time is a Board-elected officer at the level of Vice President or
above agrees that he will, upon the demand of the Board of Directors, reimburse
all or any portion of PSUs awarded if (a) financial results are restated due to
the material noncompliance of the Corporation with any financial reporting
requirement under the securities laws, (b) a lower PSU distribution would have
been made to the officer based upon the restated financial results, and (c) the
PSUs were distributed within the three-year period prior to the date the
applicable restatement was disclosed. The Participant acknowledges and agrees
that the Board of Directors or the Corporation may, without waiving any other
legal remedy allowed by law, deduct the full amount of such repayment obligation
from any amounts the Corporation then owes, or will in the future owe, to the
Participant. Nothing in this Agreement shall waive the Committee’s, Board of
Directors’ or Corporation’s rights to take any such other action as the
Committee, Board of Directors or the Corporation may deem appropriate in view of
all the facts surrounding the particular financial restatement.




3



--------------------------------------------------------------------------------






10.Governing Law. The Participant agrees that this Award shall be governed by
and interpreted in accordance with the laws of the Commonwealth of Virginia
without regard to Virginia’s choice of law rules. The Participant consents to
the personal jurisdiction of the federal and/or state courts serving the
Commonwealth of Virginia and waives any defenses of forum non conveniens. The
Participant agrees that any and all initial judicial actions related to this
Award shall only be brought in the United States District Court for the Eastern
District of Virginia, Norfolk Division or the appropriate state court in the
City of Norfolk, Virginia regardless of the place of residence or work location
of the Participant at the time of such action.


    
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement by
her electronic acceptance hereof, in acceptance of the above‑mentioned Award,
subject to the terms of the Plan and of this Agreement, all as of the day and
year first above written.


                    


By:
NORFOLK SOUTHERN CORPORATION






4

